DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 3, 6, 8-9, 11, 13, 15, 20, 24-37, 39-40, 42, 45-76, 78, 82-84, 86, 88-111, 113-118, and 120-163 are cancelled.  Claims 1-2, 4-5, 7, 10, 12, 14, 16-19, 21-23, 38, 41, 112, and 119 are pending.  Claims 43-44, 77, 79-81, 85, and 87 are withdrawn.  Claims 4, 7, 10, 12, 14, 16-19, 21, 23, 38, 41, and 112 are amended.  Claims 1-2, 4-5, 7, 10, 12, 14, 16-19, 21-23, 38, 41, 112, and 119 are currently under examination.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, 4-5, 7, 10, 12, 14, 16-19, 21-23, 38, 41, 112, and 119, drawn to a polynucleotide comprising an open reading frame (ORF) encoding a therapeutic polypeptide, wherein the uracil content of the ORF relative to the theoretical minimum uracil content of a nucleotide sequence encoding the therapeutic polypeptide (%UTM), is between about 100% and about 150%; and wherein at least about 50%, at least about 60%, at least about 70%, at least about 80%, at least about 90%, at least about 95%, at least about 99%, or 100% of the uracils are 5-methoxyuracils in the reply filed on December 1, 2021 is acknowledged.
Claims 43-44, 77, 79-81, 85, and 87 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 1, 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-5, 7, 10, 12, 16-19, 21-23, 38, 41, 112, and 119 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roy et al. (WO2014093924A1, published June 19, 2014, cited in IDS submitted March 6, 2020).
Regarding claims 1, 2, and 41, Roy et al. teach modified nucleic acids encoding polypeptides, which may be used for therapeutics (see abstract and p. 1, ll. 14-17).  Roy et al. further teach producing a codon-modified mRNA encoding an open reading frame encoding a polypeptide, having uracil content between the theoretical minimum and 200% of the theoretical minimum, which includes the range from about 100% to about 150% (p. 171, ll. 28-30; Table 8).  Roy et al. teach including 5-methoxyuracil as the uracil source, cytosine, adenine, and guanine, wherein the open reading frame has uracil content between the between the theoretical 
Regarding claims 4-5 and 7, Roy et al. teach that the uracil content of the open reading frame is between a theoretical minimum and 200% of the theoretical minimum (p. 171, II. 38-40; Table 8 - indicated as T in the coding sequence), where codon optimization which maximizes GC content simultaneously minimizes AU content, therefore having minimum uracil content in the open reading frame.  Therefore, Roy et al. teach that that uracil content would be less than 100%, less than about 95%, less than about 90%, less than about 85%, less than 80%, less than 79%, less than 78%, less than 77%, less than 76%, less than 75%, less than 74%, or less than 73% of the uracil content of the ORF relative to the uracil content of the corresponding wild-type ORF (%UWT) and that the uracil content in the ORF relative to the total nucleotide content in the ORF (%UTL) is less than about 50%, less than about 40%, less than about 30%, or less than about 19% (p. 171, II. 26-30 and 38-40; Table 8 - indicated as T in the coding sequence).  
Regarding claims 10, 12, 14, and 16-18, Roy et al. teach codon optimization to bias GC content to increase mRNA stability or reduce secondary structures (p. 171, II. 26-30 and 38-40; Table 8 - indicated as T in the coding sequence).  Roy et al. further teach mRNAs replacing at least one to ten or at least 1% to 100% of all codons (including low-frequency codons) of the starting nucleotide sequence with more frequently or the most frequently used codons for the rd position in the ORF of at least 20% through at least 30% higher than the average G/C content in the 3rd codon positon in the corresponding wild-type ORF (p. 172, Il. 3-17; Table 8, 9).  
Regarding claim 19, Roy et al. teach polynucleotide sequences further comprising a nucleotide sequence encoding a transit peptide (p. 216, ll. 26-27; p. 30, ll. 27-32; and p. 175, ll. 18-28). 
Regarding claims 21-22, Roy et al. teach chemically modified nucleobases including 5-methoxyuridine, pseudouracil, 1-methyl-pseudo-uracil, 1-ethyl-pseudo-uracil, 2-thiouracil, 4-thiouracil, 5-methylcytosine, and 5-methyluracil (thymine) (claims 1, 4, 27, Table 2, Table 25; p. 3, ll. 5; p. 2, ll. 1-41; and p. 98, ll. 1-11). 
Regarding claims 23, 112, and 119, Roy et al. teach incorporating microRNA binding sites expressed in immune cells of hematopoietic lineage into polynucleotides with modified nucleobases (p. 159, ll. 1-14; p. 160, ll. 1-26; and p. 164, ll. 4-34). Roy et al. further teach polynucleotides comprising microRNA binding sites of a microRNA abundant in an immune cell of hematopoietic lineage and in endothelial cells (p. 164, ll. 4-34).
Regarding claim 38, Roy et al. teach polynucleotides that can by fused to heterologous, homologous, and artificial sequences along with regulatory elements in the surrounding sequence and/or structural elements in the surrounding sequence (p. 165, ll. 22-25).
Regarding claim 41, Roy et al. teach polynucleotides comprising a 5’ cap structure, a 5’-UTR, an ORF encoding a therapeutic polypeptide, a 3’-UTR, and a poly-A region (p. 7, ll. 9-19; p. 1, ll. 14-17).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 


Claims 1-2, 4-5, 7, 10, 12, 14, 16, 18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 28-32 of copending Application No. 16/049212 (reference application; as cited in the IDS filed December 1, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other because there is significant overlap in the claims.
Claims 15 and 28-32 of copending Application No. 16/049212 encompass a codon-modified mRNA encoding a polypeptide of interest and including an open reading frame with reduced uracil content between the theoretical minimum and 150% and at least 95% of the uracils are 5-methoxyuracil and wherein at least one codon is a low frequency codon, and further encompass a codon-modified mRNA with optimized guanine content, cytosine content, and guanine/cytosine content.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-5, 7, 10, 12, 14, 16, 18, 41, and 112 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10-12, 15-17, 21-24, and 27-28 of U.S. Patent No. 9751925 (published September 5, 2017; as cited in the IDS filed March 6, 2020). Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other because there is significant overlap in the claims.
.  

Claims 1-2, 4-5, 7, 10, 12, 14, 16, 18, 41, and 112 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-10, 12-14 of U.S. Patent No. 10072057 (published September 11, 2018; as cited in the IDS filed March 6, 2020). Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other because there is significant overlap in the claims.
Claims 1-5, 8-10, 12-14 of U.S. Patent No. 10072057 encompass a pharmaceutical composition comprising an mRNA encoding a polypeptide comprising an open reading frame with reduced uracil content between the theoretical minimum and 150% and at least 95% of the uracils are 5-methoxyuracil and a 5’ cap structure, a 5’-UTR, a ORF, a 3’-UTR, and a poly-A region, wherein at least one codon is a low frequency codon, and further encompass a codon-modified mRNA with optimized guanine content, cytosine content, and guanine/cytosine content, and wherein the mRNA comprises at least one microRNA binding site and is known to be expressed in immune cells.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239. The examiner can normally be reached IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        
/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636